per curiam:
Examinadas las conclusiones de hecho for-muladas por el Comisionado Especial, Hon. Flavio Cum-piano Villamor, las cuales fueron sometidas ante este Foro en su informe sobre las alegadas violaciones a los Cánones 18 y 19 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, imputadas al querellado, Ledo. Manuel Torres Delgado, se exonera al querellado de las violaciones imputadas y se ordena el archivo de la querella.
I
El 26 de junio de 1996 la Sra. Georgina Aguiar Rivera presentó una queja ante la Oficina del Procurador General en la cual alegó que la representación legal ofrecida por el Ledo. Manuel Torres Delgado, mientras fungía como su *851abogado en el caso Georgina Aguiar Rivera v. Orlando González, caso Núm. CD-92-6977, fue deficiente; lo cual llevó a la desestimación de su demanda y del recurso apelativo. En síntesis alegó que el licenciado Torres Delgado sometió el caso por el expediente sin su consenti-miento, y sin darle a ella la oportunidad de declarar o pre-sentar evidencia testifical. Dicho caso versaba sobre una acción por daños y perjuicios por una desavenencia vecinal sobre el color de una pared de colindancia.(1)
Tras los trámites de rigor, el 14 de septiembre de 1998, el Procurador General presentó un informe sobre la con-ducta profesional del licenciado Torres Delgado. Mediante Resolución de 15 de enero de 1999, ordenamos al Procura-dor General formular la querella correspondiente.
El 11 de febrero de 1999 el Procurador General presentó la querella e imputó al licenciado Torres Delgado violación al Canon 19(2) del Código de Ética Profesional, supra, el cual obliga al abogado a mantener a su cliente debida-mente informado sobre todo asunto importante del pleito. También le imputó violación al Canon 18 del Código de *852Ética Profesional, supra, que obliga a todo abogado a ren-dir una labor idónea y competente, y a defender diligente-mente los intereses de su cliente.(3)
Examinada la réplica a la querella presentada por el licenciado Torres Delgado, nombramos al Hon. Flavio Cumpiano Villamor Comisionado Especial con el propósito de que celebrase vista, dirimiese la prueba y nos sometiera un informe con sus conclusiones de hecho. El Comisionado Especial ordenó al Tribunal de Primera Instancia elevar el expediente del caso de Georgina Aguiar Rivera v. Orlando González, Caso Núm. CD-92-6977, así como una transcrip-ción de evidencia.
Examinado el expediente, y considerando la naturaleza particular de la querella, el Comisionado Especial instó a las partes a un diálogo transaccional para que examinasen la posibilidad de un resarcimiento económico a la quere-llante, ya que lo que estaba en controversia era si el con-sentimiento dado por la señora Aguiar Rivera para que se sometiese el caso por el expediente fue uno informado. El Comisionado Especial consideró que dadas estas particula-res circunstancias, el resarcimiento económico podía cons-tituir satisfacción suficiente para la querellante, así como un importante atenuante en el procedimiento disciplinario.
El 29 de septiembre de 1999 el Comisionado Especial rindió su informe. En éste se hace constar que se le reem-bolsó a la señora Aguiar Rivera todo lo pagado al licenciado Torres Delgado en concepto de honorarios. La señora Aguiar Rivera manifestó mediante documento de relevo suscrito ante el Procurador General, que se sentía satisfe-cha y que deseaba retirar su reclamación. Por su parte, el Procurador General manifestó que consideraba que el in-*853terés público quedaba resarcido con la devolución a la que-rellante de los honorarios pagados al licenciado Torres Delgado.
HH h-H
Antes de considerar en los méritos las alegaciones im-putadas en la querella debemos señalar que el documento de relevo suscrito por la señora Aguiar Torres ante el Pro-curador General, en el cual manifiesta que ha sido reem-bolsada por los honorarios que pagó y que no desea prose-guir con la querella, no conlleva automáticamente el que se suspenda o se dé por terminado el trámite de este procedi-miento disciplinario.
 Una vez ha comenzado el procedimiento discipli-nario mediante la presentación de una querella, es a este Foro al que le corresponde determinar si ordena que se retiren los cargos, que se archive la querella o que se im-pongan sanciones disciplinarias. Véase In re Ciordia, 118 D.P.R. 659 (1987).
El ejercicio final de nuestra jurisdicción disciplinaria no puede ser preelusivo en virtud de un relevo por la parte querellante. Aunque el resarcimiento de los honorarios cobrados por el abogado a su cliente puede ser considerado como un atenuante a la sanción que haya de imponerse, o como un factor de peso en la determinación de archivar la querella, queda a discreción de este Tribunal la consideración, si alguna, que deberá darse a dicho relevo dentro del contexto del procedimiento disciplinario.
Anteriormente hemos tenido la oportunidad de examinar los efectos de una indemnización de un abogado a su cliente, por negligencia profesional, y qué criterios deben regir nuestra discreción al determinar, a la luz de dicha indemnización, si debemos archivar la querella disciplinaria. En dicha ocasión reconocimos que una vez *854satisfecho el perjuicio privado de la persona afectada, en ausencia de que se haya lesionado un interés público mayor, de ordinario, el asunto no debe tener mayor trascendencia. Aclaramos, sin embargo, que el archivo no será favorecido en aquellas situaciones en que la negligen-cia profesional haya ido acompañada de un comporta-miento que atente contra el prestigio y la dignidad pública que debe caracterizar al abogado, que encierre lesiones éti-cas graves que impliquen depravación moral, fraude, ilega-lidad, falsificación, apropiación indebida o conductas noci-vas análogas, o un continuado y repetido curso acumulativo de dejadez, indiferencia y negligencia profe-sional demostrativo de ineptitud para el ejercicio de la abogacía. In re Pagán Ayala, 117 D.P.R. 180 (1986).
I — l h-f I — I
Aclarado lo anterior, nos corresponde examinar si el li-cenciado Torres Delgado incurrió en conducta que violó los Cánones 18 y 19 del Código de Ética Profesional, supra, según lo imputado por el Procurador General en su querella.
De las determinaciones de hechos formuladas por el Co-misionado Especial se desprende que el caso que motivó la querella, Aguiar Rivera v. Orlando González, Caso Núm. CD-92-6977, versa sobre relaciones inadecuadas y desave-nencias entre dos (2) vecinos. Un examen del expediente del caso, demuestra, como correctamente determinó el Co-misionado Especial, que el licenciado Torres Delgado llevó a cabo una gestión diligente y adecuada.
En el trámite de dicho caso se celebraron varias confe-rencias en el tribunal, y se preparó un extenso y detallado informe de conferencia preliminar entre abogados. La mi-nuta refleja que los abogados de las partes dialogaron ex-tensamente con el juez, que éste examinó toda la evidencia y toda la prueba documental, y que el juez le informó per-*855sonalmente a las partes que había examinado toda la prueba documental.
Posteriormente, el 23 de febrero de 1995, los abogados se reunieron nuevamente en cámara con el juez y dialoga-ron extensamente sobre el caso. Se señaló un receso y du-rante éste, el licenciado Torres Delgado y la señora Aguiar Rivera conversaron sobre la posibilidad de someter el caso por el expediente y por la prueba documental. La señora Aguiar Rivera aceptó que en ese momento dio su consenti-miento para someter el caso por el expediente.
Al reanudarse los procedimientos en sala la representa-ción legal de ambas partes presentó numerosa prueba do-cumental consistente de fotografías, cartas, certificaciones regístrales, documentos oficiales del Municipio de Baya-món y de la Administración de Reglamentos y Permisos (en adelante A.R,Pe.), denuncias judiciales, informes de la Po-licía, citaciones para comparecer ante magistrado, cartas del Comité de Control Arquitectónico de la urbanización, Resolución de la Junta de Apelaciones sobre Construccio-nes y Lotificaciones, así como planos del proyecto en construcción.
Durante la vista, a preguntas del Juez, los abogados informaron que sometían el caso a base de la prueba docu-mental presentada y del expediente. En ese momento el licenciado Torres Delgado indicó que la prueba documental ratificaba las alegaciones de ambas partes y que de decla-rar, las partes declararían el contenido de las aseveracio-nes de las alegaciones y sobre el contenido de los documen-tos sometidos en evidencia.
El 5 de abril de 1995, en una escueta sentencia, sin determinaciones de hecho ni conclusiones de derecho, el tribunal desestimó todas las reclamaciones. Se archivó su notificación en autos el 4 de mayo de 1995. Oportuna-mente, el 15 de mayo, el licenciado Torres Delgado solicitó una reconsideración fundamentada en que los hechos que alegadamente causaron los daños habían sido aceptados *856por los demandados en la contestación a la demanda y sos-tenidos por la prueba documental. Solicitó, además, que se hiciesen las determinaciones de hechos y conclusiones de derecho iniciales correspondientes, las cuales el juez sen-tenciador había omitido hacer. (4)
Por estar el juez sentenciador de vacaciones, otro juez atendió la moción de reconsideración el 5 de junio, primer día hábil del fin de semana y último día para poder instar la apelación. En esa ocasión se emitió una orden para re-querir a la parte demandante exponer su posición. El 11 de julio, otro juez atendió la moción, paralizó el caso y lo refi-rió al juez sentenciador que había sido transferido a otro municipio. Eventualmente, el juez sentenciador la declaró sin lugar el 26 de octubre de 1995. Su notificación fue ar-chivada en autos el 1ro de noviembre. Oportunamente, el licenciado Torres Delgado presentó una apelación ante el Tribunal de Circuito de Apelaciones.
El tribunal apelativo se declaró sin jurisdicción por en-tender erróneamente y contrario a la norma vigente en nuestra jurisdicción, que por no haberse atendido la mo-ción de reconsideración dentro de los diez (10) días de su presentación, el tribunal de instancia había perdido juris-dicción para considerarla y no se había interrumpido el término de apelación.(5)
En su informe, el Comisionado Especial indica que no tuvo ante sí prueba directa que le pudiese ayudar a apre-ciar si hubo o no suficiente orientación a la señora Aguiar *857Rivera por parte del licenciado Torres Delgado antes de ella dar su consentimiento para someter el caso por el ex-pediente y por la prueba documental. Señala, además, que mientras la señora Aguiar Rivera no fundamentó su alega-ción de que la información ofrecida por el licenciado fue insuficiente, la alegación del licenciado Torres Delgado á los efectos de que orientó adecuadamente a la señora Aguiar Rivera y que le recomendó someter el caso tanto por la prueba documental existente como por el expediente queda corroborado con la transcripción de los procedimien-tos, pues eso fue precisamente lo que hizo durante la vista.
IV
Anteriormente hemos analizado la naturaleza de la función encomendada a un Comisionado Especial designado por este Foro para atender una querella incoada contra un abogado. Hemos determinado que corresponde al Comisionado Especial recibir la prueba y evaluar y dirimir la evidencia conflictiva y que sus determinaciones al evaluar esa prueba merecen nuestra mayor deferencia. In re Soto López, 135 D.RR. 642 (1994).
Hemos reiterado que aunque este Foro no está obligado a aceptar el informe de un Comisionado Especial nombrado para atender una querella contra un abogado, pudiendo este Tribunal adoptar, modificar o rechazar tal informe, no alteraremos las conclusiones de hecho de un Comisionado Especial salvo que se demuestre prejuicio, parcialidad o error manifiesto. In re Soto López, supra.
Un examen cuidadoso del expediente de este caso, inclu-yendo la transcripción de la evidencia, revela que las de-terminaciones de hecho del Comisionado Especial se sos-tienen de la prueba que tuvo ante sí. Nada hay ante nos que demuestre que hubo prejuicio, parcialidad o error ma-nifiesto en las determinaciones de hecho a que llegó el Co-misionado Especial.
*858Por lo tanto, no existe razón alguna para intervenir, ni menos aun para alterar, la determinación del Comisionado Especial a los efectos de que nada en el expediente del caso, ni en la transcripción de evidencia, lleva a concluir que el licenciado Torres Delgado fue negligente en la tra-mitación del caso de la señora Aguiar Torres, tanto en el foro de instancia como en el foro apelativo; o de que la orientación dada a la señora Aguiar Torres antes de solici-tar su consentimiento para someter el caso por el expe-diente y por la prueba documental, fue deficiente.
Coincidimos con las determinaciones del Comisionado Especial que señalan que no fue hasta la sentencia deses-timatoria de la apelación que la querellante presentó la queja contra el licenciado Torres Delgado, en la cual cues-tionó por primera vez que no había sido debidamente in-formada antes de consentir a someter el caso por el expe-diente y por la prueba documental. Aunque se quejó de que se desestimara su demanda, no hizo alusión a que también se desestimaron la reconvención en su contra y la demanda contra tercero contra su hijo. Aceptó el procedimiento y la corrección de haber sometido el caso por el expediente y por la extensa prueba gráfica y documental en las dos (2) determinaciones que le fueron favorables y se quejó del mismo procedimiento en la determinación que le fue desfavorable. De todo lo anterior se desprende que el móvil de la queja con relación a lo planteado por la querellante fue su disgusto por haber perdido el caso.
En las circunstancias de autos, la prueba reseñada an-teriormente no sostienen los cargos imputados. En conse-cuencia y por las razones expresadas procede exonerar al querellado de las violaciones imputadas y archivar la querella.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Fuster Berlingeri no intervino.

 Dicho caso contenía varias reclamaciones: (1) Una demanda por daños y perjuicios instada por la señora Aguiar Rivera contra su vecino Oscar Rivera, porque alegadamente el lado de la verja de la señora Aguiar Rivera que colinda con la propiedad del demandado había sido pintado de un color distinto al de la residencia de la demandante, y por alegada persecución maliciosa al haber el demandado for-mulado denuncias ante los tribunales y querellas ante la Administración de Regla-mentos y Permisos (en adelante A.R.Pe.); (2) una reconvención por edificaciones y ampliaciones que alegadamente la señora Aguiar Rivera había llevado a cabo en su residencia en contravención de lo establecido por las servidumbres en equidad vigen-tes en dicha urbanización, así como de los reglamentos de A.R.Pe., y por haber ale-gadamente acosado, hostigado y amenazado a la familia Rivera; (3) una demanda contra tercero contra el hijo de la señora Aguiar Rivera, Alfredo Medina Aguiar, por alegadamente haber agredido y alterado la paz de la familia Rivera.


 Originalmente la querella imputaba una violación al Canon 17 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. En su réplica a la querella el licenciado Torres Delgado correctamente señaló que el canon del Código de Ética Profesional que im-pone al abogado el deber de mantener a su cliente informado es el Canon 19 (4 L.P.R.A. Ap. IX). Celebrada la Conferencia con Antelación a Vista, el Comisionado Especial ordenó se enmendara la querella para reflejar el canon correcto.
El Canon 19 del Código de Ética Profesional, supra, le impone al abogado el deber de mantener a su cliente siempre informado de todos aquellos acontecimientos importantes que surjan en el caso que le ha sido encomendado. In re Cardona Váz-quez, 108 D.P.R. 6 (1978).


 El Canon 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, en lo perti-nente señala que es deber del abogado defender los intereses del cliente diligente-mente, desplegando en cada caso su más profundo saber y habilidad, y actuando en aquella forma que la profesión jurídica en general estima adecuada y responsable. In re Vélez Valentín, 124 D.P.R. 403 (1989); In re Acosta Grubb, 119 D.P.R. 595, 602 (1987); In re Siverio Orta, 117 D.P.R. 14 (1986); In re Arana Arana, 112 D.P.R. 838 (1982).


 El licenciado Torres Delgado acepta que cometió un error de buena fe al consolidar una solicitud de determinaciones de hecho con la moción de reconsidera-ción pasado el término jurisdiccional de diez (10) días, requerido para la solicitud de determinaciones de hecho y conclusiones de derecho. Dicho error en nada afectó el trámite de la reconsideración o el trámite apelativo.


 La norma vigente en nuestra jurisdicción establece que aun pasados los diez (10) días de la presentación sin que el foro de instancia haya tomado alguna acción con respecto a la moción de reconsideración, el término para la revisión judicial sí queda interrumpido, si el tribunal a quo luego decide acoger la moción de reconside-ración, antes de que haya expirado el término para interponer el recurso de revisión. Véanse: Lagares v. E.L.A., 144 D.P.R. 601 (1997); Pagán v. Alcalde Mun. de Cataño, 143 D.P.R. 314 (1997), El Mundo, Inc. v. Tribunal Superior, 92 D.P.R. 791 (1965).